Title: Enclosure (E.): [Probable State of Cash from December 1792 to April 1793], 20 February 1793
From: Hamilton, Alexander
To: 








Dr.
Probable State of Cash from the Last of December 1792, to the 1st of April 1793.
Cr.



Dollars Cents

Dollars Cents


To Balance of cash in the Treasury, per statement (A)
783.444. 51.
By amount of warrants which were drawn prior to the 1st of January 1793, and not paid by the Treasurer,
   
   These of course did not come into his account for the last quarter of 1792.



42.136. 33.


Cash in the banks on account of foreign bills, not passed to credit of the Treasurer, per statement (A.B.)
605,883.  8.
Sums for which warrants have issued subsequent to the year 1792,
549,640. 91.


Amount of proceeds of ditto, deposited with the bank of North America,
177,998. 80.
Sums which were payable to foreign officers on the 31st December last 172,962. 11



Proceeds of Amsterdam bills, expected to be received by the 1st of April,
614,593.  2.
From which deduct payments made since that period included in the amount above stated, of warrants issued subsequent to the year 1792 9.985. 27



Cash in the hands of the collectors at the end of 1792, per abstract (D.)
151,851. 25.




Sums expected to be received during the present quarter, on account of duties prior to 1793
918,254. 82







162,976. 84.


Sums which may be received on account of duties of the current quarter,
10,000.   
Sums payable on account of the debt due to France, to the 1st of April inclusively,
165,000.   


Excess of dividend beyond the interest on the stock of the government in the bank of the United States for the last half year,
20,000.   
Arrears for the War Department,
50,000   




Other arrears to the end of 1792,
50.000.   





Quarters interest on the public debt,
712,298. 68




Quarter part of the expenditure for the current service,
404,196. 27.




Sum requisite for the proposed Indian Treaty
75,000.   




Sum advanced by the bank of North America, included in the deposit of the proceeds of bills per contra,
156,595. 56




Sum to be issued from the treasury to enable the Secretary of State to pay for the bills furnished to him for the purpose of the third section of the Act of last session making certain appropriations therein specified
50.000.   




First instalment of 2,000,000 dollars due to the bank of the United States,
200,000.   



          
Balance
  664,180. 89



 3,282,025. 48

 3,282,025. 48


Treasury Department, February 20th, 1793.
Alexander Hamilton, Secretary of the Treasury.
